FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-2476
                  _____________________________

KEITH SHANE BUSH,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Levy County.
Mark W. Moseley, Judge.

                         November 7, 2018


PER CURIAM.

     Keith Shane Bush appeals an order summarily denying his
postconviction motion filed pursuant to Florida Rule of Criminal
Procedure 3.850. In the motion, Bush raised multiple claims
attacking his judgment and sentence based on ineffective
assistance of trial counsel. All of the claims were summarily
denied.    On appeal, Bush raises two issues, arguing the
postconviction court erred in denying two of his claims: (1) counsel
was ineffective for failing to move to suppress the results of a legal
blood draw, and (2) counsel was ineffective for failing to relay the
State’s plea offer or adequately advise him regarding the
sentencing guidelines and maximum penalties associated with his
charges. We affirm the summary denial of the first issue without
further comment. But because the records attached to the order
do not conclusively refute Bush’s allegation that counsel may have
misadvised him or that counsel failed to inform him of the
statutory maximum sentences, he is entitled to relief on the second
issue. See Gray v. State, 220 So. 3d 464, 466 (Fla. 5th DCA 2017);
Roundtree v. State, 884 So. 2d 322, 322 (Fla. 2d DCA 2004). We,
therefore, reverse the order summarily denying this claim. On
remand, the postconviction court is directed to attach portions of
the record that conclusively refute it or to hold an evidentiary
hearing.

    AFFIRMED in part; REVERSED in part.

ROWE, KELSEY, and M.K. THOMAS, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Gina M. Girardot of Whittel & Melton, LLC, Saint Petersburg, for
Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham,
Assistant Attorney General, Tallahassee, for Appellee.




                                2